Case 2:20-cv-00173-LEW Document1 Filed 05/14/20 Pageilof6 PagelD#: 1

Appendix A: Sample Complaint and Civil Cover Sheet

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF
(Write the District and Division, if any, of
the court in which the complaint is filed.)

 

Fawaz Saleh Hassan

vk, Cc Complaint for a Civil Case

oc ———_— — Case No. _¢ QO? | 3429
( ui the ue name of each plaintiff who Bee (to be filled in by the Clerk's Office)
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

Jury Trial: O Yes [No
fcheck one)

-against-

United States Department of
Ao icul furl -

(Write the full name of each defendant wha is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 
Case 2:20-cv-00173-LEW Document1 Filed 05/14/20 Page 2of6 PagelD#: 2

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Fawaz Salen Hassan

Street Address By Vannan Ave.
City and County Portland, Cumberland

Stateand ZipCode ME O4IO>
Telephone Number O?>. io-

E-mail Address 5.s.a¢ @ hotmail. com

B. The Defendant(s)

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. |

Name Unitecl states Departmen of Popicutture .

 

Job or Title Lonié Conner
(if known) Administrative Review Bvanch . Room 5042
Street Address \320 Bracdock fs} | acz ,

City and County Alexandria
State and Zip Code LA FQ a\4-|(,49
TelephoneNumber _“lO™- BOS - ZRVE

E-mail Address Lovie -.Conneen @ Usda -AQv

(if known)

Defendant No. 2

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code

 

Telephone Number

 

25
Case 2:20-cv-00173-LEW Documenti1 Filed 05/14/20

Il.

E-mail Address
(if known)

Defendant No. 3

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 4

Name

Job or Title
aif known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
Cif known)

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. Ina diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

WY Federal question O Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
26

Page 30f6 PagelID#: 3
Case 2:20-cv-00173-LEW Document1 Filed 05/14/20 Page4of6 PagelD#: 4

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

B. If the Basis for Jurisdiction Is Diversity of Citizenship
l, The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (rame) , isa citizen of
the State of (name)

 

b. If the plaintiff is a corporation

The plaintiff, (cme) , is incorporated
under the laws of the State of (rcme}
and has its principal place of business in the State of (name)

 

 

 

(if more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (naire) , is a citizen of
the State of (name) . Orisa citizen of

 

(foreign nation)

 

b. If the defendant is a corporation

The defendant, (#anie) , IS
incorporated under the laws of the State of (ame)

. and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

 

 

business in (name)

 

(if more than one defendant is named in the complaint, attach an

27
Case 2:20-cv-00173-LEW Document1 Filed 05/14/20 Page5of6 PagelD#:5

additional page providing the same information for each additional
defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

 

Ill. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

| own Makkah Market LLC for 5 years. A USDA agent started visiting my store 3 years ago asking to
purchase ¢ non- food items s using SNAP card. He also asked to have some cast trem the EBT card. I refused

 

not stop to come to my store and every time w hen he show up he en the s scenario of getting non- food
using EBT card. but | deny him every lime. Once Thad an emergency situation when my wile was so sick

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order, Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

The USDA stopped my store from processing EBT. | had a big loss of that. During
the COVID-19 I barley gain money to cover my expenses of rent and utilities and
living.

 

 

28
Case 2:20-cv-00173-LEW Document1 Filed 05/14/20 Page 6of6 PagelD#: 6

V. Certification and Closing

Under Federal Rule of Civil Procedure 11. by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery: and (4) the
complaint otherwise complies with the requirements of Rule 1.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. | understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: SI f 3 204). 7

Signature of Plaintiff

Printed Name of Plaintiff fywa@2, Haysoaiy. _

  

B For Attorneys

Date of signing: ees

Signature of Attorney
Printed Name of Attorney

 

Bar Number

Name of Law Firm
Address
Telephone Number
E-mail Address
